TO BE PUBLISHED

               Supreme Court of Kentucky
                                2018-SC-0115-KB

DAVID JOE PORTER                                                      APPELLANT



                              IN SUPREME COURT
v.



KENTUCKY BAR ASSOCIATION                                               APPELLEE


                             OPINION AND ORDER

      David Joe Porter1 has failed to show cause at any point since the most

recent Show Cause Order of December 16, 2019, notwithstanding a generous

extension of time of nearly a year and a half, why he should not be suspended

from the practice of law for 181 days for failing to abide by the conditions of

this Court’s Opinion and Order of August 16, 2018, made final on August 18,

2018. Specifically, Porter has failed to pay any of the $55,613.22 he owes to

various victims of his professional misconduct in the underlying case, to

provide proof of such payments, or to explain adequately why he has not

reported having made even a partial payment. The KBA’s request for Porter’s

temporary suspension from the practice of law for 181 days is GRANTED.




     1 Porter’s KBA member number is 88085. He maintains a bar roster address at

609 W. H. Dixon Boulevard, Paintsville, KY 41240.
      As a condition to any consideration for resumption of the practice of law,

it being the conditional terms of the disciplinary action against him as set out

in our Order in August 2018, Porter must begin payment to his various former

clients as set out in the order and provide proof to the KBA Office of Bar

Counsel that he has begun to do so.

      The Court now ORDERS that:

      1. Porter is adjudged to be in violation of the conditional terms of the

         disciplinary action against him as set out in our Order dated August

         16, 2018, and the KBA’s motion for suspension is GRANTED.

      2. Porter is suspended from the practice of law in the Commonwealth of

         Kentucky for 181 days, effective ten (10) days from the date of entry of

         this Opinion and Order, with the retoration of his right to practice

         conditioned on the fulfillment of the following terms:

            a. That Porter commits no further breach of the Supreme Court

               Rules governing the Practice of Law.

            b. That in accordance with SCR 3.510(3) he seeks and obtains

               recommendation from the Kentucky Bar Association’s

               Character and Fitness Committee regarding his fitness to

               practice law, with special consideration and respect given to his

               ability and willingness, if any, to repay those clients he was

               adjudged responsible for restitution.

            c. That Porter is directed to pay all costs associated with these and

               any other disciplinary proceedings against him which remain

                                        2
          unpaid and outstanding, for which execution may issue from

          this Court upon finality of this Opinion and Order.

      d. Should Porter violate any of the foregoing conditions during the

          181-day period of suspension, the KBA may seek to revoke

          suspension and consider permanent disbarment.


All sitting. All concur.


ENTERED: AUGUST 26, 2021.




                               ______________________________________
                               CHIEF JUSTICE




                                  3